Nw

Lad

 

 

Case 5:19-cv-02397-LHK

Danny Lucero

cncrR No. J51467
Correctional Training Facility
P.O. Box: 689

Soledad, Ca. 93960

PLAINTIFF IN PRO SE

Document 2 Filed 05/02/19 Page 1 of 9

FILED
MAY -2 2018

SUSAN Y. ‘Yh

DISTRICT COURT
CLERK, U.S.
NORTH DISTRICT OF CALIFORNIA

UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF CALIFORNIA

Danny Lucero

Plaintiff,
VS.

RALPH DIAZ, ACTING SECRETARY,
CALIFORNIA DEPARTMENT OF
CORRECTIONS AND REHABILITATION;

KATHLEEN ALLISON, ACTING
UNDERSECRETARY, CALIFORNIA
DEPARTMENT OF CORRECTIONS AND
REHABILITATION;

CRAIG KOENIG, ACTING WARDEN,
CORRECTIONAL TRAINING FACILITY.
Defendants

 

 

case OEY 197239 4

PLAINTIFF’S EX PARTE EMERGENCY*|" ~~ Ay

MOTION FOR A TEMPORARY
RESTRAING ORDER AND A
PRELIMINARY INJUNCTION.

PLAINTIFF'S EX PARTE EMERGENCY MOTION FOR A

TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION

Plaintiff, Danny Lucero, pursuant to Rule 65 of the Federal Rules of Civil

PLAINTIFF'S EX PARTE EMERGENCY MOTION FOR A TEMPORARY RESTRAING ORDER AND A

PRELIMINARY INJUNCTION. - |

 

 

SW
26

27

28

Case 5:19-cv-02397-LHK Document 2 Filed 05/02/19 Page 2 of 9

Procedure, moves the Court for entry of a Temporary Restraining Order and Preliminary
Injunction enjoining defendants Diaz, Allison, Koenig, and all persons acting on their behalf,
from, pending entry by the Court of a final judgment in this action.

This motion is based on the following grounds:

1. With this motion for a TRO, Plaintiff filed a Verified Complaint (“complaint”) alleging
that Defendants herein have ordered and plan to merge Plaintiff who is a GP prisoner
with SNY prisoners and/or Security Threat Group (STG) Fresno Bulldogs.

2. Unless enjoined by this Court, Plaintiff will suffer irreparable injury if the merge is
allowed to take place. This Court, the 9th Circuit, the U.S. Supreme Court, and
Defendants own policies acknowledge the substantial risk of violence and harm that is
inherent in placing such prisoners together. The fact that violence has occurred during
almost every single attempt to merge such prisoners together, supports such a high

probability and substantiates such a serious risk of violence and harm.

 

 

 

3. Plaintiff herein asserts that because the action complained of within his verified
complaint is so imminent, immediate and irreparable injury will result to Plaintiff before
the Defendants can be heard in opposition to this motion. As such, Plaintiff should not be
required to give notice of this motion at this juncture of the litigation.

4. There is a substantial likelihood that Plaintiff will establish at trial that the Defendants in
this case are acting with deliberate indifference to Plaintiff's Eighth Amendment right to
be free from dangerous conditions and attacks from other inmates. This is supported by
the attached Declarations, Exhibits and Memorandum of Law in support of hereto.

5. A Temporary Restraining Order is necessary to preserve the status quo, to prevent the

PLAINTIFF’S EX PARTE EMERGENCY MOTION FOR A TEMPORARY RESTRAING ORDER AND A
PRELIMINARY INJUNCTION. - 2

 

 
 

 

Case 5:19-cv-02397-LHK Document 2 Filed 05/02/19 Page 3 of 9

irreparable injury to the public that such merging of SNY and/or STG Fresno Bulldogs
with GP prisoners would cause to the families of such prisoners as declared by the
attached Declaration of Kim McGill hereto. Wherefore, granting the requested
preliminary relief will serve the public interest. Any harm to Defendant from enjoining
the merging of the SNY and/or STG Fresno Bulldogs with GP yards is

significantly outweighed by the injury threatened to Plaintiff. Defendants sole reason for
this merge is to “expand incentives to positive programming” (see Exhibit “B’ attached
hereto). This merge fs not based on any overpopulation, expenses or safety and security
concerns and would not alter the status quo that preceded this pending litigation. This
Court has authority under its inherent equitable power to grant interim injunctive relief
where plaintiffs face either irreparable injury or imminent retaliation.

Moreover, District Courts have the discretion to waive the posting of bond by an
impoverished plaintiff, especially when doing so would function to bar poor people from
obtaining judicial redress. This Emergency Motion is supported by a concurrently filed
Memorandum of Law in support of Plaintiff's Motion for a Temporary Restraining Order and
Preliminary Injunction and including the attached Declaration of Plaintiff and Kim McGill.

WHEREFORE, Plaintiff prays that the Defendant and all persons acting on its
behalf be enjoined from merging the SNY and/or STG Fresno Bulldogs with GP prisoners at
Correctional Training Facility, pending entry by the Court of a final judgment in this action.
Dated: o- 5-/9

Respectfully submitted,
3 own X: ALi

PLAINTIFF’S EX PARTE EMERGENCY MOTION FOR A TEMPORARY RESTRAING ORDER AND A
PRELIMINARY INJUNCTION. - 3

 
| Danny Lucero

1 KATHLEEN ALLISON, ACTING
UNDERSECRETARY, CALIFORNIA

 

 

Case 5:19-cv-02397-LHK Document 2 Filed 05/02/19 Page 4 of 9

Danny Lucero

CDCR No. J51467_
| Correctional Training Facility

P.O. Box: 689
Soledad, Ca. 93960

PLAINTIFF IN PRO SE

UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF CALIFORNIA

Case No:.:

Plaintiff,

vs. MEMORANDUM OF LAW IN SUPPORT
OF PLAINTIFF’S MOTION FOR A

RALPH DIAZ, ACTING SECRETARY, ae antim RE eon

CALIFORNIA DEPARTMENT OF D PRELIMINARY IN .

CORRECTIONS AND REHABILITATION;

DEPARTMENT OF CORRECTIONS AND
REHABILITATION;

CRAIG KOENIG, ACTING WARDEN,
CORRECTIONAL TRAINING FACILITY

 

Defendants.

STATEMENT OF THE CASE

‘This is a civil rights action brought under 42 U.S.C. § 1983 by a state prisoner
whose being placed in dangerous conditions of confinement which poses a serious risk to his
safety. Plaintiff seeks a Temporary Restraining Order and a Preliminary Injunction to ensure that
his safety and well-being stays protected.

MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S MOTION FOR A TEMPORARY RESTRAINING
ORDER AND PRELIMINARY INJUNCTION. - 1

 
15
16
17
18
19
20
21
22
23°
24

25

 

26.
27

28°

 

 

Case 5:19-cv-02397-LHK Document 2 Filed 05/02/19 Page 5 of 9

STATEMENT OF FACTS
As stated in the declarations and Plaintiff's verified complaint submitted with this
motion, Defendants herein are attempting to merge/mix General Population prisoners with the
Sensitive Needs prisoners and/or Security Threat Group (STG) Fresno Bulldogs at Correctional
Training Facility. This has resulted in serious injuries and death.

ARGUMENT

I. PLAINTIFF IS ENTITLED TO A TEMPORARY RESTRAINING ORDER AND A
PRELIMINARY INJUNCTION

In determining whether a party is entitled to a Temporary Restraining Order or a
Preliminary Injunction, courts generally consider several factors: whether the party will suffer
irreparable injury, the “balance of hardships” between the parties, the likelihood of success on
the merits, and the public interest. Each of these factors favors the grant of this motion.

A. The Plaintiff is Threatened with Irreparable Harm

Plaintiff alleges that by merging the Sensitive Needs Yard and/or STG Fresno
Bulldogs prisoners with the General Population prisoners at the institution he is confined is a
“failure of prison officials to protect inmates from attacks by other inmates” and from
“dangerous conditions” which is a clear violation of the Eight Amendment (Farmer v. Brennan,
511 U.S. 825, 832, 114 S. Ct. 1970 (1994)). It is well known, and well documented, that housing
prisoners with safety concerns, such as Sensitive Needs prisoners (prisoners who are gang drop-
outs, convicted of sex crimes, transgenders and informants) and STG Fresno Bulldogs with
General Population prisoners, creates an excessive risk of assault or death. The courts have also

long recognized this (see e.g., Bylery v. Deputy Warden, 246 Fed. Appx. 512 (9" Cir. 2007);

MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S MOTION FOR A TEMPORARY RESTRAINING
ORDER AND PRELIMINARY INJUNCTION. - 2

 
16

17

18

19

20

21

22

23

24

25

Glick v. Walker,272 Fed. Appx. 514 (7" Cir. 2008); Jones v. Blanas,393 F. 3d 918, 923 (9" Cir.

 

26

 

 

Case 5:19-cv-02397-LHK Document 2 Filed 05/02/19 Page 6 of 9

2004)).

Moreover, as a result of such recent merges/mixing of such prisoners, there has
been a prevalence of assaults that have took place. As such, these Defendants are well aware of
such a substantial and pervasive risk of harm and therefore are acting with deliberate indifference
when authorizing and conducting such merges/mixes of such prisoner populations and “[A]
prisoner need not wait until he is actually assaulted to state a claim for and obtain relief’ Farmer,
511 U.S at 845. Because these Defendants have stated that such merge/mix shall take place at
Plaintiff's institution and specific housing unit (see attached Declaration of Danny | Lucero.
as Exhibit ‘C’), he is threatened with such irreparable harm.

B. The Balance of Hardships Favors the Plaintiff

In deciding whether to grant TRO’s and Preliminary Injunctions, courts ask
whether the suffering of the moving party if the motion is denied will outweigh the suffering of
the non-moving party if the motion is granted (see e.g., Mitchell v. Cuomo, 748 F. 2d 804, 808
(2"" Cir. 1984) (holding that dangers posed by prison crowding outweighed state’s financial and
administrative concerns); Duran v. Anaya, 642 F. Supp. 510, 527 (D.N.M. 1986) (holding that
prisoners’ interest in safety and medical care outweighed state’s interest in saving money by
cutting staff)).

In this case, the potential harm to Plaintiff if he is merged or mixed as described
above, is imminent, life threatening and irreparable. The sufferings Defendants will experience if]
the court grants the order will consist of maintaining the status quo. These different populations
of prisoners have been separated for well over two decades and was always promoted by CDCR

(see e.g., Madrid v. Gomez, 889 F. Supp. 1146, 1241 (N. D. Cal. 1995) (requiring validated

MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S MOTION FOR A TEMPORARY RESTRAINING
ORDER AND PRELIMINARY INJUNCTION. - 3

 
10
11
12
13
14

15

17
18
19
20
21
22
23
| 24

25

 

26:
27
|

28

 

 

Case 5:19-cv-02397-LHK Document 2 Filed 05/02/19 Page 7 of 9

SHU prisoners to “drop-out” and “debrief”, become prison informants, thereby becoming
Sensitive Needs prisoners whose lives are in serious danger)). Therefore, Defendants will not

suffer if the motion for a TRO and Preliminary Injunction is granted.

C. Plaintiff is Likely to Succeed on the Merits

Plaintiff has a great likelihood of success on the merits. What Defendants are
doing, mixing protective custody (Sensitive Needs) prisoners and/or STG Fresno Bulldogs with
General Population prisoners, has been specifically singled out by the United States Supreme
Court as an example of unconstitutional “deliberate indifference” to prisoners’ Eighth
Amendment right to be reasonably protected from the constant threat of violence and assault by
other inmates or from dangerous conditions at the prison and need not wait until an assault
occurs to obtain relief (Farmer v. Brenan, 511 U.S. 825, 833-834 (1994)). The Ninth Circuit has
also held such similar conduct to state and Eighth Amendment claim for failure to protect (see
e.g., Robinson v. Prunty,249 F. 3d. 862, 866-867 (9"" Cir. 2001); and Hearns v. Terhune, 413 F.
3d. 1036, 1040-1042 (9"" Cir. 2005). |

Moreover, the Defendants actions as claimed herein, meet the standard for
deliberate indifference as these Defendants have long been aware of the substantial risk of
serious harm that exists in placing any protected custody (Sensitive Needs) prisoner and/or STG
Fresno Bulldogs with General Population prisoners and are blatantly choosing to disregard it.

The memorandums Defendants authored, the statements made and the subsequent
assaults that have already occurred as a result of such mixing of prisoners, clearly prove such
callous disregard and further support Plaintiff's case.

D. The Relief Sought Will Serve the Public Interest

MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S MOTION FOR A TEMPORARY RESTRAINING
ORDER AND PRELIMINARY INJUNCTION. - 4

 
10
1
12

13

15
16
17
18
19
20
21
22
23
24
25
26:
27°

28!

 

 

 

Case 5:19-cv-02397-LHK Document 2 Filed 05/02/19 Page 8 of 9

In this case, the grant of relief will serve the public interest because it is always in
the public interest for prison officials to obey the law, especially the Constitution. As submitted
to this court, the Declaration of Kim McGill further supports the public interest, as over 3,000
family members impacted by the merging of SNY prisoners with GP prisoners, have signed a
petition and held numerous public demonstrations against such merging by Defendants.
Wherefore, it is clear that the public interest would best be served by the granting of such

requested relief.

IL. THE PLAINTIFF SHOULD NOT BE REQUIRED TO POST SECURITY
AND EXHAUSTION OF ADMINISTRATIVE REMEDIES

Usually a litigant who obtains interim injunctive relief is asked to post security
(Rule 65(c), Fed. R. Civ. Pro.). However, Plaintiff is an indigent prisoner and is unable to post
security. The court has discretion to excuse an impoverished litigant from posting security (see
e.g., Elliot v. Kiesewetter, 98 F. 3d. 47, 60 (3 Cir. 1996) (stating that district courts have
discretion to waive the bond requirement contained in Rule 65(c) if the balance of the equities
weighs overwhelming in favor of the party seeking the injunction); Moltan Co. v. Eagle-Pitcher
Industries, Inc., 55 F. 3d. 1171, 1176 (6" Cir. 1995) (in view of the serious danger confronting
the Plaintiff, the court should grant the relief requested without requiring the posting of security)).

Plaintiff should also be allowed such temporary relief without exhaustion of
administrative remedies to avoid irreparable harm. As stated within Plaintiff's verified complaint
he and other prisoners attempted to file a group grievance with prison officials in regard to this
issue, however, it was rejected on the basis that a prisoner can not appeal a matter that has yet to

take place. This is contrary to the U.S. Supreme Court’s ruling that “a prisoner need not wait

MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S MOTION FOR A TEMPORARY RESTRAINING
ORDER AND PRELIMINARY INJUNCTION. - 5

 
 

 

Case 5:19-cv-02397-LHK Document 2 Filed 05/02/19 Page 9 of 9

until he is actually assaulted to state a claim and obtain relief? (Farmer, 511 U.S. at 845).
Moreover, under the Prisoner Litigation Reform Act, courts retain their traditional equitable
discretion to grant temporary relief to maintain the status quo pending exhaustion (see €.g.,

Stringham v. Bick, 2008 WL 4145473, *4 (E.D. Cal. Sept. 3, 2008).

CONCLUSION

For the foregoing reasons, the court should grant the motion in its entirety.

Dated: 7 S = /4

Respectfully Submitted,

< if 3
A Nesmame &, uctty

Danny Luce o, Plaintaiff in Pro Se,

MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S MOTION FOR A TEMPORARY RESTRAINING
ORDER AND PRELIMINARY INJUNCTION. - 6

 
